Citation Nr: 9927128	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-16 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for skin 
disability due to exposure to Agent Orange.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967 and from April 1968 to November 1971; he was 
awarded two Combat Infantryman's Badges and two Purple 
Hearts.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

A March 1999 rating decision denied service connection for a 
prostate condition and concluded that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for chronic obstructive 
pulmonary disease and degenerative joint disease.  Since 
neither the veteran nor his representative has, to date, 
expressed disagreement with these denials, these matters are 
not currently before the Board.

Although a June 1999 VA hospital report was received by VA 
after the most recent RO adjudication of the increased rating 
issue on appeal, the August 1999 statement on behalf of the 
veteran waived prior RO consideration of this evidence.


FINDINGS OF FACT

1.  Service connection was denied for residuals of exposure 
to Agent Orange in unappealed rating decisions dated in March 
1997.

2.  Evidence which is not so significant that it must be 
considered to fairly decide the merits of the claim has not 
been received by VA since the March 1997 decisions.

3.  All available relevant evidence necessary for an 
equitable determination of the issue of entitlement to an 
increased evaluation for post-traumatic stress disorder 
(PTSD) has been obtained.

4.  The veteran is demonstrably unemployable due to PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for skin disability due to exposure to 
Agent Orange has not been received.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

2. The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  The evidence which must be considered in determining 
whether there is a basis for reopening the claim is that 
evidence added to the record since the last disposition in 
which the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet.App. 273, at 284 (1996).  Lay 
assertions of medical causation cannot serve as a predicate 
to reopen a claim.  Moray v. Brown, 5 Vet.App. 211, at 214 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  Continuity of 
symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed in 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (1998).  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, porphyria cutanea tarda, chloracne or 
other acneform diseases consistent with chloracne, will be 
service connected if the requirements of § 3.307(a)(6) are 
met even if there is no evidence of the disease during 
service.  38 C.F.R. § 3.309(e) (1998). 

Service connection was denied for residuals of Agent Orange 
by rating decisions dated in March 1997.  The veteran was 
notified of these decisions later in March 1997 and did not 
file a timely appeal.  Evidence on file at the time of the 
March 1997 rating decision consisted of the veteran's service 
medical records, private medical records from September 1971 
to October 1990, VA examination reports dated from June 1983 
to February 1997, and VA outpatient records from June 1990 to 
April 1996.  

The veteran's service medical records reveal that he had a 
rash on his body and face in April 1965.  There were no 
complaints, findings, or diagnoses of skin disability on 
service medical history and examination reports dated in 
October 1967, April 1968, and November 1971.  On VA 
compensation examination in June 1983, no skin lesions were 
found.  The other medical evidence on file prior to March 
1997 does not refer to any skin complaints, findings, or 
diagnoses.

Evidence submitted subsequent to the March 1997 denials 
consists of a December 1993 Agent Orange examination report, 
VA outpatient records beginning in August 1996, VA 
examination reports dated in February 1998, VA hospital 
reports beginning in October 1998, and statements by and on 
behalf of the veteran.  

The veteran complained on his December 1993 Agent Orange 
examination that he had an intermittent rash on his chest and 
back; no rashes or lesions were seen on physical examination 
of the skin.  The diagnoses included rash on chest and scalp, 
by history.  VA outpatient records reveal that the veteran 
complained in March 1998 of episodic rashes on his body since 
his return from Vietnam that were pruritic; examination 
revealed many small papules on his trunk and extremities with 
few pustules.  The assessment was non-specific dermatitis.  
The veteran said in April 1998 that he was breaking out all 
over his body, which he thought was from exposure to Agent 
Orange.  

The evidence submitted since March 1997 is not material.  The 
evidence shows that the veteran did not complain of skin 
problems until December 1993, which is many years after final 
service discharge, and there is no clinical evidence of skin 
disability until March 1998, when non-specific dermatitis was 
diagnosed.  The evidence submitted since March 1997 does not 
contain a diagnosis of porphyria cutaneous tarda, chloracne, 
or other acneform diseases consistent with chloracne, and 
dermatitis is not subject to presumptive service connection 
on an Agent Orange basis.  Additionally, there is no medical 
evidence suggesting that the veteran's current skin 
disability is etiologically related to service, including 
service exposure to Agent Orange.  Statements by the veteran 
that his skin disability is due to service exposure to Agent 
Orange are of no probative value since the veteran, as a lay 
person, is not competent to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992); Moray 
v. Brown, 5 Vet.App. 211, 214 (1993).  Therefore, the claim 
for service connection for skin disability due to exposure to 
Agent Orange has not been reopened.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's PTSD.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
recent evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

VA outpatient records from August 1995 to January 1997 reveal 
several diagnoses of PTSD.  The veteran complained in August 
1995 that his flashbacks were getting worse.  He indicated in 
January 1996 that he was having trouble with nightmares about 
Vietnam every night, increased flashbacks, and insomnia.  It 
was noted in April 1996 that his medications were effective 
for anxiety and depression.  It was reported in August 1996 
that the veteran's primary symptoms were flashbacks and that 
his symptoms were under adequate control.  He had an increase 
in his Vietnam flashbacks in October 1996.  The veteran also 
said in October 1996 that there had been several deaths in 
his family and that his son had incurred a skull fracture 
when he was assaulted at a bar.  He complained in January 
1997 of increased anxiety, irritability, and flashbacks.

On VA psychiatric examination in February 1997, the veteran 
complained of nightly nightmares of Vietnam, flashbacks, 
daily intrusive thoughts, an explosive temper, 
hypervigilance, isolation from others, and insomnia.  On 
mental status examination, the veteran appeared agitated, 
depressed, anxious, and irritable.  His affect was considered 
flat; his insight and judgment were fair.  His memory was 
intact, and his speech was normal and relevant.

VA outpatient records from February 1997 to January 1998 
reveal continued psychiatric problems due to the veteran's 
PTSD.  It was noted in April 1997 that there was exacerbation 
of depression and PTSD symptoms following increasing 
stressors.  

On VA psychological assessment in February 1998, the MMPI-2 
profile was considered invalid due to vast over inclusion of 
pathology.  It was noted that the profile suggested that the 
veteran very much wished to present himself in a negative 
light by manufacturing symptoms or by exaggerating existing 
symptoms.  It was also noted that there was also the 
possibility that he might have been resistant to the testing 
procedure or that he might have interpreted the items in an 
overly simplistic fashion, thereby invalidating the testing 
procedure.

The veteran complained on VA psychiatric examination in 
February 1998 of constant flashbacks, daily intrusive 
memories of Vietnam, severe nervousness, and a long history 
of suicidal tendencies.  It was noted that the veteran's 
weapons had been removed from his house because of his 
suicidal and homicidal tendencies.  He had not worked since 
he incurred a work-related injury in 1981.  On mental status 
examination, the veteran was clean and well groomed and his 
speech was coherent.  His mood was labile.  The veteran's 
cognitive functions were grossly preserved.  The diagnosis 
was chronic PTSD.  The Global Assessment of Functioning (GAF) 
score was 50.

VA outpatient records dated from February 1998 to February 
1999 reveal that the veteran's mood in March 1998 was 
described as anxious and angry; the assessment was PTSD, 
chronic and severe.  He indicated later in March 1998 that he 
was under extreme stress from external factors, including his 
wife's lupus and Lyme disease.  On October 7, 1998, when a 
salesman dressed in fatigues came to his door, the veteran 
had a Vietnam flashback and threw the salesman to the ground.  
The veteran said that his wife called the police because she 
was fearful that he would hurt the salesman, and he then 
spent three days in a hospital psychiatric ward.  The 
assessment was PTSD, symptoms exacerbated after seeing book 
salesman.  The veteran's GAF on October 9, 1998, was 54.  It 
was noted on October 16, 1998, that the veteran had suicide 
ideation but no plan.  His PTSD symptomatology included 
nightmares, insomnia, hypervigilance, irritability, and 
social isolation.  GAF was 45.  It was noted in December 1998 
that the veteran complained of more active symptoms of PTSD, 
which included flashbacks, nightmares, irritability, and 
hopelessness; his GAF was 48.

VA hospital records for June 1999 reveal that the veteran was 
admitted because of thoughts of suicide.  It was noted that 
his wife had died in April 1999 and that he had had 
progressively worsening depression and thoughts of self harm.  
The discharge diagnoses were adjustment disorder with 
depression, alcohol abuse, and PTSD by history.  His GAF was 
45 on admission and 50 at discharge.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 C.F.R. Part 4 
(1998).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's claim for an increased evaluation for PTSD was 
received by VA on June 28, 1996.  The Board notes that 
effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed Reg. 52700 (1996).  In Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary has done so.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 50 percent rating is warranted 
where the veteran's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy, resulting in profound retreat from mature behavior; 
or the veteran is demonstrably unable to obtain or retain 
employment.  The Board notes that each of the aforementioned 
three criteria for a 100 percent evaluation is an independent 
basis for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

As noted above, the veteran's problems over the years have 
included depression, flashbacks and nightmares involving 
Vietnam, difficulty sleeping, hypervigilance, irritability, 
suicidal ideation, and isolation from others.  On mental 
status evaluation in February 1997, his affect was flat and 
he appeared agitated, depressed, anxious, and irritable.  He 
has noted great difficult with his flashbacks over the last 
several years, and he attacked a salesman in October 1998 
when he had a flashback after seeing the salesman in 
fatigues.  The veteran's GAF score was 50 on VA examination 
in February 1998 and varied between 45 and 54 on VA 
outpatient records dated from October to December 1998.  
Although the record reflects that the veteran stopped working 
many years ago due to non service-connected disorders, the 
Board is of the opinion that the manifestations of the 
veteran's service connected psychiatric disability are of 
sufficient magnitude and persistence to result in a 
demonstrable inability to obtain or retain substantially 
gainful employment.  Therefore, a rating of 100 percent is 
warranted for PTSD under the old criteria, and the new 
criteria need not be considered.


ORDER

The veteran's application to reopen his claim for service 
connection for skin disability due to exposure to Agent 
Orange is denied.

Subject to the provisions governing the payment of monetary 
benefits, a 100 percent disability rating for PTSD is 
granted.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

